DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of new figures, and amendments to the specification.

Specification
Examiner withdraws the specification objections based upon Applicant’s amendments to the specification.
	
Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendments to the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art figures 15, and 17 (“APA”).
Regarding claims 1 and 5, APA teaches:
an active region (area inside 140) through which a main current passes during an ON state (this is a function of the device of APA), 
the active region (area inside 140) being configured by a MOS structure (detailed below), 
the MOS structure including (detailed below): 
a semiconductor substrate (101) of a first conductivity type (101 is n-type), having a front surface and a rear surface opposite to the front surface (101 has two surfaces); 
a first semiconductor layer (102) of the first conductivity type (102 is n-type), provided on the front surface of the semiconductor substrate (102 is on a front side of 101), 
the first semiconductor layer (102) having a first side facing the semiconductor substrate and a second side opposite to the first side (102 has two sides), 
an impurity concentration of the first semiconductor layer (102) being lower than an impurity concentration of the semiconductor substrate (101) (102 is n, and 101 is n+); 
a second semiconductor layer (108) of a second conductivity type (each of these is p-type), provided at a surface on the second side of the first semiconductor layer (102) (where 108 is each provided on a second side surface of 102), 

a first semiconductor region (107) of the first conductivity type (107 is n-type), selectively provided in a surface layer on the second side of the second semiconductor layer (107 is on a surface layer of 108); 
a second semiconductor region (105) of the second semiconductor type (p-type), selectively provided in the first semiconductor layer (102);
a trench (109/110) that penetrates the first semiconductor region (107) and reaches the second semiconductor region (105);
a gate electrode (110) provided in the trench (109/110), via a gate insulating film (109); 
an interlayer insulating film (111; Examiner understands the interlayer insulating film as being equivalent to a gate cap) provided on the gate electrode (110), 
the interlayer insulating film (111) having an overhanging portion overhanging a part of the second semiconductor layer beyond the trench (111 overhangs 103 and/or 105); 

a first electrode (113) provided on a surface of the second semiconductor layer (108) and a surface of the first semiconductor region (107); 
a first electrode pad (115/129) provided on a surface of the first electrode (113) and being electrically connected to the first electrode (113); and 
a second electrode (114) provided on the rear surface of the semiconductor substrate (101); and 


the semiconductor substrate (101); 
the first semiconductor layer (102); 
the second semiconductor layer (108; See 35 USC § 112(a) and (b), where it unclear whether 103, 104, or 108 are the second semiconductor layer); 
the first electrode pad (115/129) selectively provided on a surface of the second semiconductor layer (108); 
the interlayer insulating film (111) selectively provided on a surface of the second semiconductor layer (108); and 
a gate electrode pad  (122) electrically connected to the gate electrode (110) (in figure 17 there is a line which represents a wire connecting 122 to 110 on the left hand side of A), 
the gate electrode pad (122) being selectively provided at a surface on the second side of the second semiconductor layer (108), via the interlayer insulating film (111), 
wherein in the gate electrode pad region (A) includes a contact area (defined after the “where”) where the first electrode pad (115/129) and the second side of the second semiconductor layer (108) contact each other (as shown in figure 17 115/129 by means contacts 108), and 

Regarding the limitations,
in the gate electrode pad region (A), a first length, which is a shortest distance of the second side of the second semiconductor layer (108) from an edge of the contact area edge of where (115/129 meets 108; in figure 17 where arrows A and B are) to an 
 As best Examiner understands the limitation above, Applicant is attempting to claim a difference in A and B as shown in APA figure 17 below. The prior art teaches the general conditions of the claimed structure. Applicant has discovered an optimum or workable range/overlap. This is considered a matter of optimization of the prior art. One reason one would optimize the above limitation is to create a process safety margin. This process safety margin will be to ensure that 129 does not directly connect to 102 next to 108. By changing the overlap indicated by the arrows A and B one can ensure the process variable of overlay is satisfied. This will ensure that 129 does not directly contact 102 and prevent the correct operation of the device. Thus, it is obvious that one of ordinary skill in the art could intentionally move B further away from the n portion of 102 between the p++ portions of 107 to take into account natural process variations in creation of the device.

    PNG
    media_image1.png
    638
    851
    media_image1.png
    Greyscale

Regarding claims 2, 6-7, and 8-9, 
Claim 2 is a matter of optimizing the distance of arrows A and B of APA based upon Examiner’s analysis of claim 1 above.


Response to Arguments
Applicant’s amendments, and their corresponding arguments, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of APA. Examiner has amended the rejection by removing the secondary reference. 
Applicant’s arguments are directed to the hold rejection of APA in view of Hayashi. Looking only at APA one can see that Applicant has optimized the overhand of the opening of 129 though 111 where it connects to 108. See arrows A and B. Examiner has proffered a reason as to why one would want to optimize this area. The reasons being to taking into account the process variable of overlay, the ability to accurately place one element on top of another. This is a well-known process variable in semiconductors. It is well-known to such an extent that photolithography tool shave it as a standard specification.
Further, based upon Examiner’s understanding Applicant has removed the reference to W2 in Applicant’s figure 2. Still further based upon the complex claim language, Examiner requires two claim sets to be filed. The first will be standard claim set, and the second will be an annotated claim set where Applicant item-to-item matches the claim limitations to figures elements numbers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822